Order entered August 19, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01381-CR

                          WILLIAM SEDRIC AUTREY, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 429-81194-10

                                          ORDER
       The Court REINSTATES the appeal.

       On July 21, 2015, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel Stephanie Hudson;

and (3) Ms. Hudson has not been getting notices from the Court because she is not listed as

appellant’s counsel.

       We note that although appellant has filed many pro se documents, he is not listed as

representing himself on appeal. Rather, the Court has William Schultz listed as appellant’s

attorney of record because all of the documents before the Court show Mr. Schultz is the
attorney. The clerk’s record does not contain an order appointing Ms. Hudson to represent

appellant nor has Ms. Hudson filed anything in writing to show she is appellant’s attorney.

        Accordingly, we ORDER the trial court to prepare and transmit a written order

appointing Stephanie Hudson as appellant’s attorney to this Court within TEN DAYS of the date

of this order.

        We DIRECT the Clerk to list Stephanie Hudson as appellant’s attorney of record in

place of William Schultz.

        Appellant’s brief is due within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable John Roach, Jr.,

Presiding Judge, 296th Judicial District Court; Andrea Stroh Thompson, Collin County District

Clerk; Stephanie Hudson; and the Collin County District Attorney’s Office.

                                                    /s/     ADA BROWN
                                                            JUSTICE